DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Domestic Benefit
Present application 17/075,849 filed 10/21/2020 is a continuation of 16/193,453 filed 11/16/2018 now U.S. Patent 10,847,519.
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application number 10-2018-0034450 filed in Republic of Korea on 03/26/2018) required by 37 CFR 1.55 as electronically retrieved on 10/30/2020.
Information Disclosure Statement
No information disclosure statement currently filed with present application. 
It is noted that cited references by Applicant and/or examiner from parent application have been considered, however these references will not publish on a patent issuing from the present application unless an information disclosure statement is submitted. See MPEP 609.02(I) and 609.02(II)(2). 


Specification
The disclosure is objected to because of the following minor typographical informalities: 
Specification page 1, paragraph 0001 please add U.S. Patent 10,847,519 for U.S. Application 16/193,453. 
Specification page 42, paragraph 00117 it is suggested to change “a line-typed mask” to “a line-type mask” for the purpose of clarity.
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
-- SEMICONDUCTOR DEVICE HAVING LOW-K SPACER AND COVERTING SPACER AND METHOD FOR FABRICATING THE SAME--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite due to lack of antecedent basis in reciting, “the initial spacer” because parent claim 1 and former limitations of claim 7 never define or mention an initial spacer. For purpose of examination on the merits, the written description in paragraphs 0006 and 0071 shows that the initial spacer is the non-converting portion which as claimed appears to be the “low-k spacer.”
Dependent claims 8-10 do not alleviate the indefiniteness from claim 7 and are rejected for incorporating the indefiniteness from claim 7. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0235950 A1 to Han et al. (“Han”).
	Regarding independent claim 1, Han teaches a semiconductor device (see title), comprising:
a conductive structure (i.e., as defined, infra) including a first contact plug 140 (“bit line contact”; Figures 2 and 10; paragraph 0025) and a conductive line 150/152 (“bit line” and “conductive layer”, respectively; Figures 2 and 10; paragraph 0025) on the first contact plug 140;
a second contact plug 170 (“storage node contact”; Figures 2 and 10; paragraph 0026);

a converting spacer 164 (“oxide layer”; Figures 2, 7, 10; paragraphs 0038-0039) extended vertically (i.e., the vertical sidewalls of 170 and 150/152 are covered by 164. As illustrated in Figures 2, 7 and 10: there are horizontal flat portions of 162. Therefore, the vertical parts of 164 extend from the horizontal parts of 162) from the low-k spacer 162 to be located between the conductive line 150/152 and the second contact plug 170,
wherein the converting spacer 164 includes an oxide converted (i.e., see paragraph 0039) from the low-k spacer 162.
Since the claim does not specifically define the meaning of low-k and the written description only gives suggestions of low-k, therefore because 162 contains nitrogen it appears to be low-k. 
Regarding claim 2, Han teaches wherein the low-k spacer 160 includes a low-k material (i.e., nitride).
Regarding claim 11, Han teaches wherein the converting spacer 164 has a line shape (i.e., 164 are on the vertical sidewalls of 150-152 as illustrated in Figures 2 and 10) formed parallel to both side walls of the conductive line 150/152.
Regarding claim 12, Han teaches wherein the low-k spacer 162 has a plug shape (i.e., as illustrated in Figures 2 and 10: 162 has a horizontal section that is coplanar with the bottom of 140 that also hooks around in a “L” shape that is therefore a plug shape) located on both side walls of the first contact plug 140.
Regarding claim 13, Han teaches wherein the first contact plug 140 includes a bit line contact plug (i.e., as per paragraph 0025 this is a contact therefore a plug), the conductive line 150/152 includes a bit line (i.e., as per paragraph 0025, 150 is a bit line), and the second contact plug 170 includes a storage node contact plug (i.e., as per paragraph 0026, 170 is a storage node contact and therefore a plug).
Regarding claim 14, Han teaches a semiconductor substrate 100 (“semiconductor substrate”; Figure 2, paragraph 0024) including a first impurity region 120 (i.e., as stated in paragraph 0024, “Junction regions into which impurities are implanted may be formed in the bit line contact region and the storage node contact regions of the active region 120.”) coupled to the first contact plug 140 and a second impurity region 120 (i.e., as stated in paragraph 0024, “Junction regions into which impurities are implanted may be formed in the bit line contact region and the storage node contact regions of the active region 120.”) coupled to the second contact plug 170; and
a dielectric material 180 (“interlayer insulating layer”; see Figure 3 to Figure 4) formed on the semiconductor substrate 100 and including a first contact hole (i.e., see paragraph 0032 for Figure 4) exposing the first impurity region 120,
wherein the first contact hole (i.e., part of removed 194 from Figure 4 to Figure 5) is filled with the first contact plug (i.e., 140 of Figure 5) and the low-k spacer (i.e., 162 of Figure 6).
	Regarding claim 15, Han teaches a gate trench 130 (“buried gate”; see all Figures; paragraph 0024. Specifically see paragraph 0007 with paragraph 0024; therefore 130 appears to be a buried word line gate. As such, the location where 130 
a buried word line 130 (“buried gate”; see all Figures; paragraph 0024. Specifically see paragraph 0007 with paragraph 0024; therefore 130 appears to be a buried word line gate) formed in the gate trench; and
a memory element (i.e., given that 170 is a storage node therefore there is a memory that is attached to 170) formed on the second contact plug 170.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0235950 A1 to Han et al. (“Han”) in view of US 2007/0197021 A1 to Nam et al. (“Nam”).
Han teaches all limitations from claim 1 from which claim 3 depends. 
Regarding claim 3, Han teaches wherein the low-k spacer 162 includes a low-k material (i.e., nitride) and the converting spacer includes an oxide 164 oxidized from the low-k material (i.e., see paragraph 0039). 
However, Han does not expressly mention using silicon. 
Nam teaches in paragraphs 0041-0045 and Figures 3C-3D of using silicon nitride for layer 410 and conducting radical oxidization to form silicon oxide layer 410A with left-over silicon nitride layer 410B.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Nam’s invention with Han’s invention would have been beneficial as stated throughout the written description of Nam in order to decrease parasitic capacitance.  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0235950 A1 to Han et al. (“Han”) in view of US 2007/0197021 A1 to Nam et al. (“Nam”) and in view of U.S. 7,732,324 B2 to Ruan et al. (“Ruan”).
Han teaches all limitations from claim 1 from which claims 4 and 5 depend, directly. 
Regarding claims 4 and 5, Han teaches wherein the low-k spacer 162 includes a low-k material (i.e., nitride) and the converting spacer includes an oxide 164 oxidized from the low-k material (i.e., see paragraph 0039). 
However, Han does not expressly mention using silicon. 
Nam teaches in paragraphs 0041-0045 and Figures 3C-3D of using silicon nitride for layer 410 and conducting radical oxidization to form silicon oxide layer 410A with left-over silicon nitride layer 410B.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Nam’s invention with Han’s invention would have been beneficial as stated throughout the written description of Nam in order to decrease parasitic capacitance.  
	Neither Han nor Nam teach of using a SiCN dielectric layer instead of SiN. 
	Ruan teaches in column 1, lines 20-28 and column 3, lines 15-34 and column 3, line 57 – column 4, line 6 of using a SiCN instead of a SiN layer for the purpose of reducing parasitic capacitance. As such, Ruan in combination with Han and Nam teach that the lower SiN layer may instead be SiCN and the converting layer is made obvious over Nam and Han. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Ruan’s invention with Nam’s invention and Han’s invention would have been beneficial as stated throughout the written description of Ruan in order to further decrease parasitic capacitance. 

Allowable Subject Matter
6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 6 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 6 and parent claim 1, wherein a first multi-layer spacer including the low-k spacer is located between the first contact plug and the second contact plug, a second multi-layer spacer including the converting spacer is located between the conductive line and the second contact plug, the low-k spacer occupies a maximum volume in the first multi-layer spacer, and the converting spacer occupies a maximum volume in the second multi-layer spacer.

Claims 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 7 and parent claim 1, a first silicon nitride spacer located between the converting spacer and the conductive line; and a second silicon nitride spacer located between the converting spacer and the second contact plug, wherein the first silicon nitride spacer is extended between the low-k spacer and the second contact plug.
Dependent claims 8-10 contain allowable subject matter, because they depend on the allowable subject matter of claim 7. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
08 February 2022
/John P. Dulka/Primary Examiner, Art Unit 2895